Porter, J.
The petitioner Clavier prayed a respite might be granted him by his creditors, and that the period of two and three years should be allowed him, to discharge the debts which he owed.
On this petition the parish judge granted an order, that the creditors should assemble at the office of a notary public, to deliberate on the affairs of the petitioner.
This meeting took place on the 31st of August, at which appeared six creditors, four of whom consented that a respite should be accorded, and the other two refused.
The parish judge homologated their proceedings, and an appeal has been taken by one of the creditors from this judgment, who now assigns for error, that three-fourths of the creditors in number and amount, have not assented to the prayer of the petitioner.
The process verbal of the proceedings, shew that there was not three-fourths of the creditors in number and amount; the objection is therefore fatal, as the law requires both. Civil Code, 438, art. 3.
Seghers for the plaintiff, Davesac for the defendants.
I am, therefore, of opinion, that the judgment of the parish court, homologating the proceedings had before the notary, be annulled, avoided and reversed, and that the petitioning debtor, pay the costs of this appeal, and those occasioned by this application in the court below.
Martin, J. concurred.